 
EXHIBIT 10-a

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

COMPENSATION AGREEMENT




THIS COMPENSATION AGREEMENT is made effective as of the 1st day of January,
2011, and is entered into as of the dates set forth below, by and between PANAM
TERRA, INC., a Nevada corporation, with principal offices located at 900
Biscayne Boulevard, Suite No. 3307, Miami, Florida, 33132, hereinafter referred
to as “Company,” and ANGEL LANA, of 106 Winged Foot Lane, Boca Raton, Florida,
33431, hereinafter referred to as “Lana.”


RECITALS:


Company is a land and agricultural company with a history as a public company
and a need for updated financial statements and chief financial officer
services.


Lana is a Certified Public Accountant with experience in preparing financial
statements for public companies and providing chief financial services to other
companies.


Company wishes to retain Lana and Lana wishes to be retained by Company to
assist Company in the preparation of financial statements and to provide chief
financial officer services for Company;


In return for Lana providing services to Company, including the chief financial
officer services for the one (1) year period beginning January 1, 2011, Company
has agreed to provide Lana with compensation on the basis set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth below, it is
agreed as follows:


1.      RECITALS.  The above recitals are true and accurate in all respects and
are incorporated herein by reference.


2.      COMPENSATION.  Company agrees to engage Lana and Lana agrees to perform
financial services, including chief financial officer services, for the Company
for a period of one (1) year beginning on January 1, 2011, in return for the
delivery to him of a total of Seven Hundred Fifty Thousand (750,000) shares of
restricted shares of the Company’s common stock (the “Shares”).  Such restricted
stock shall cover the services Lana provides for the Company on a quarterly
basis for the period of January 1, 2011 through December, 31, 2011, by providing
to him One Hundred Seventy-Five Thousand (175,000) restricted shares for the
first calendar quarter of 2011, Two Hundred Thousand (200,000) restricted shares
for the second calendar quarter of 2011,  Two Hundred Twenty-Five Thousand
(225,000) restricted shares for the third calendar quarter of 2011, and One
Hundred Fifty Thousand (150,000) restricted shares for the fourth calendar
quarter.  At the conclusion of such one (1) year period, Company shall insure
that (i) a Company stock certificate or certificates are delivered to Lana
representing the Shares, (ii) the Company has taken all actions necessary to
approve the issuance to Lana of the Shares, including properly authorizing the
grant and issuance to Lana of the Shares, and (iii) the Shares are validly
issued in the name of Lana and non-assessable.  Company and Lana further agree
that the Company may place a restrictive legend on the Shares but that Lana
shall be able to sell the Shares in private transactions or in compliance with
Rule 144 in the event a public market for Company stock develops.


 
 

--------------------------------------------------------------------------------

 


3.      INDEPENDENT CONTRACTOR STATUS.  Lana shall at all time act as an
independent contractor and not as an employee of Company.  In that connection,
Company acknowledges that Lana will be free to perform accounting, tax
preparation, chief financial officer and related services for others during the
time that he performs services for Company hereunder.


4.      PRIOR AGREEMENTS.  This Agreement supersedes in its entirety any and all
prior agreements between Company and Lana with respect to the subject matter
addressed herein.


5.      INVALID OR UNENFORCEABLE PROVISIONS.  The invalidity or unenforceability
of any particular provision of this Agreement, as determined by a court of
competent jurisdiction, shall not affect the other provisions of this Agreement
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted or modified by a court of competent
jurisdiction in such a way as to make it valid and enforceable.


6.      BENEFIT AND BURDEN.  This Agreement shall inure to the benefit of, and
be binding upon, the parties and their heirs, successors and assigns; however,
the right of retention of Lana under this Agreement is personal in nature and
may not be assigned by Lana.


7.      WAIVER AND MODIFICATION.  No change or modification of this Agreement
shall be valid unless it is in writing and is signed by the parties hereto.  No
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the party against whom it is sought to be enforced.  Failure of any
party at any time to insist upon strict performance of a condition, promise,
agreement, or understanding set forth herein, shall not be construed as a waiver
or relinquishment of the right to insist upon strict performance of the same
condition, promise, agreement or understanding at a future time.


8.      HEADINGS.  Headings and other captions in this Agreement are for
convenience of reference only and shall not be used in interpreting, construing
or enforcing any of the provisions of this Agreement.


9.      GENDER.  Whenever this Agreement refers to a party in any gender, it is
understood that such person may be a male, female or legal entity.


10.    LAW GOVERNING AGREEMENT.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida and venue shall be
in Palm Beach County in the State of Florida.


11.    ATTORNEYS’ FEES AND COSTS.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to all attorneys’ fees, court costs, or other costs
incurred and necessary disbursements made, in addition to any other relief to
which he, she or it may be entitled.





[The next page is the signature page.]
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has by a duly authorized officer authorized this
Agreement on this 1st day of October, 2011.
 
 

 
COMPANY:
     
PANAM TERRA, INC.,
 
  a Nevada corporation
     
By: /s/ Alexandre Clug
 
       Alexandre Clug, President



IN WITNESS WHEREOF, Lana has accepted the terms this Agreement on this 1st day
of October, 2011.
 
 

  LANA:      
/s/ Angel Lana
 
Angel Lana

 
3

--------------------------------------------------------------------------------

                                                                         :
 
 